DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 7, 8 and 12 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claims 5, 8 and 12, the phrase "in particular" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
In claim 7, the term “and/or” renders the scope of the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mack 2019/0234068. As to claims 1-4, Mack discloses a vacuum insulation element comprising a core material of a mixture of a particulate such as fumed silica and a fiber material [0125], an opacifier [0005], [0123], [0124] and a vacuum-tight envelope of stainless steel foil [0080]. However, Mack does not disclose claimed quantities of the core materials. It would have been obvious to one of ordinary skill in the art to adjust the amounts of the three core ingredients in Mack so as to fall within the instantly claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
As to claim 5, Mack discloses that inorganic fibers may be used in his element [0125], and also discloses that it is known in the vacuum insulation art to use glass fibers as a core material [0013]. Therefore, it would have been obvious to one of ordinary skill in the art to use glass fibers as the fiber material in the element of Mack since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. It would also have been obvious to one of ordinary skill in the art to adjust length and thickness of these glass fibers in Mack to fall within the claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
As to claim 6, Mack does not disclose the use of binder in his core.
As to claims 7 and 8, Mack discloses the claimed opacifiers [0124] and it would have been obvious to one of ordinary skill in the art to provide the opacifier of Mack with a grain size within the instantly claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mack 2019/0234068 as applied to claims 1-8 above, and further in view of Azuma 2019/0242120. Mack discloses the invention substantially as claimed; see the above rejection. However, Mack does not disclose an outer steel envelope that is welded together, thicknesses of the envelope or shape of the envelope. 
As to claim 9, Azuma teaches welding together two outer foils of stainless steel to form an envelope for a vacuum insulation panel; see the Abstract. It would have been obvious to one of ordinary skill in the art to form the envelope in the Mack product from two stainless steel foils welded together in view of Azuma if one can tolerate heat transfer in the welded periphery since this involves the simple substitution of one known component for another component.  
As to claims 10 and 12, it would have been obvious to one of ordinary skill in the art to adjust the thicknesses of the steel foils in the combined prior art of Mack and Azuma so as to have different thicknesses or a thickness within the instantly claimed range depending on end use structural requirements since a change in size is within the level of ordinary skill in the art. 
As to claim 11, the figure in Azuma shows foils 2A and 2B with the claimed envelope structure and it would have been obvious to one of ordinary skill in the art to use this structure in Mack depending on end use structural requirements since this involves the simple substitution of one known structure for another structure.  

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mack 2019/0234068 as applied to claims 1-8 above, and further in view of Barito 4,636,415. Mack discloses the invention substantially as claimed; see the above rejection. However, Mack does not disclose the use of a porous web arranged between the envelope and the core material. Barito discloses the well-known step of using a porous pouch as an aid in handling particulate core material in a method of making a vacuum insulating panel; see col. 3, lines 18-47. It would have been obvious to one of ordinary skill in the art to incorporate a porous pouch between the core and envelope in the product of Mack in view of Barito as an aid in handling the particulate material. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783